             Case 1:21-mj-00218-ZMF Document 22 Filed 02/26/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

                         v.                                Case No. 21-mj-218 (ZMF)

 WILLIAM CHRESTMAN,                                        Chief Judge Beryl A. Howell

                         Defendant.



                                             ORDER

        Upon consideration of the government's Motion for Review of Release Order, ECF No.

7, the evidence proffered and arguments presented in connection with the government's motion,

including at the detention hearing held on February 23, 2021, the entire record, and the factors

enumerated in 18 U.S.C. § 3142(g), based upon the written findings of fact and statement of

reasons set forth in the accompanying Memorandum Opinion, it is hereby

        ORDERED that the government’s Motion for Review of Release Order, ECF No. 7, is

GRANTED; and it is further

        ORDERED that the defendant William Chrestman shall be detained pending trial; and it

is further

        ORDERED that the defendant be committed to the custody of the Attorney General for

confinement in a corrections facility separate, to the extent practicable, from persons awaiting or

serving sentences or being held in custody pending appeal; and it is further

        ORDERED that defendant be afforded reasonable opportunity for private consultation

with counsel; and it is further

        ORDERED that, on order of this Court or on request of an attorney for the government,

the person in charge of the corrections facility in which defendant is confined shall deliver the

                                                 1
         Case 1:21-mj-00218-ZMF Document 22 Filed 02/26/21 Page 2 of 2




defendant to the U.S. Marshal for the District of Columbia for the purpose of an appearance in

connection with a court proceeding.

       SO ORDERED.


       Date: February 26, 2021
                                                    __________________________
                                                    BERYL A. HOWELL
                                                    Chief Judge




                                               2
